Citation Nr: 0027561	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  99-11 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from February 1969 to December 
1969.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 1999 rating 
decision of the Department of Veterans Affairs (VA) Medical 
and Regional Office in Fargo, North Dakota, which denied the 
benefit sought on appeal. 

The Board initially notes that in the April 1999 rating 
decision, the issue before the RO was characterized as 
entitlement to service connection for a psychiatric illness 
to include posttraumatic stress disorder (PTSD).  
Subsequently, during the pendency of the appeal and during a 
July 1999 hearing at the RO, the veteran withdrew his appeal 
regarding the issue of service connection for PTSD and 
indicated that the issue should be recharacterized as 
entitlement to service connection for major depression on a 
direct basis and as secondary to service connected 
hyperthyroidism.  Accordingly, the issue on the title page of 
this decision has been revised to accurately reflect the 
nature of the veteran's claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's major depression disorder was not 
manifested during service and has not been related to his 
service-connected hyperthyroidism.   


CONCLUSION OF LAW

The veteran's major depression was not incurred or aggravated 
during active service, may not be presumed to have been so 
incurred, and is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for major depression on a direct basis, as a 
result of being hospitalized for approximately 9 months 
during service.  While he was in the hospital recovering from 
hepatitis, splenomegaly and hyperthyroidism, the veteran 
assisted with the care of the injured and diseased, because 
he planned to pursue a position as a corpsman after regaining 
his health.  During this time, the veteran indicates that he 
saw many young soldiers who were injured and dying and this 
experience caused him to develop major depression.  In the 
alternative, the veteran claims service connection for major 
depression as secondary to his service-connected 
hyperthyroidism.  

A review of the record reveals that the RO disposed of the 
veteran's claim of entitlement to service connection for 
major depression by using a merits based analysis.  That is, 
the RO assumed that the veteran's claim was well grounded and 
evaluated and weighed the probative value of the evidence.  
However, before the Board can address the merits of the 
veteran's claim, it must first determine whether the veteran 
has presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000).  A 
well-grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  When adjudicating issues where the 
determinative issue involves a question of medical causation, 
i.e., whether the veteran's major depression is etiologically 
linked to service or to the service-connected disability of 
hyperthyroidism, competent medical evidence in support of the 
claim is required for the VA to find the claim well grounded.  
Epps v. Gober, 126 F.3d 1464, 1467-1468.

For the purpose of determining whether the veteran's claim is 
well grounded, the veteran's assertions regarding his in-
service hospitalization are deemed credible.  King v. Brown, 
5 Vet. App. 19, 21 (1993) (holding that, for the purpose of 
determining whether a claim is well grounded, a veteran's 
evidentiary assertions must be accepted as true unless they 
are inherently incredible.  Based on the veteran's assertions 
that he was exposed to injured and dying soldiers during 
service and that he experienced symptoms of sadness, crying 
and felt blue during service, and in light of a December 1998 
VA medical opinion suggesting a link between the veteran's 
currently diagnosed depression and his period of service, the 
Board finds the veteran's claim to be plausible, and 
therefore, well grounded, within the meaning of 38 U.S.C.A. § 
5107(a).  Grivois, 6 Vet. App. at 140.  The Board is also 
satisfied that the duty to assist mandated by 38 U.S.C.A. § 
5107(a) has been fulfilled, in that all relevant treatment 
records have been associated with the claims file, and the 
veteran has been afforded a personal hearing and several VA 
examinations.  The question remains whether the veteran is 
entitled to a grant of service connection for major 
depression.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  Secondary service-
connection may be granted for the degree to which a non-
service-connected disorder is aggravated by a service-
connected disorder.  When service connection is established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).  When aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 
216 (1993), and Tobin v. Derwinski, 
2 Vet. App. 34 (1991).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused by or aggravated by a service-
connected disability.  See 38 C.F.R. § 3.310(a); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Jones v. Brown, 7 Vet. App. 
134, 138 (1994).


In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991 &  Supp. 2000); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records are negative for complaints of or 
treatment for any type of psychiatric disorder.  The veteran 
was found unfit for duty and discharged from service due to 
diagnoses of hyperthyroidism and hepatitis.  In May 1970, the 
veteran was service connected for hyperthyroidism.  

Post-service treatment records from the North Dakota 
Department of Human Services dated March 1990 to March 1998 
reflect that the veteran was diagnosed with depression and 
received prescription medication for management of the same.  
In March 1990, the veteran reported that he had experienced 
depression on and off for the previous 20 years.  

Treatment records from St. Alexius Medical Center and the Mid 
Dakota Clinic dated August 1994 to June 1998 show that the 
veteran received treatment for depression, dysthymia, 
attention deficit hyperactivity disorder, residual type, 
inattentive type, possible adjustment disorder with mixed 
emotional features, possible panic disorder without 
agoraphobia, possible generalized anxiety disorder and 
compulsive disorder.  

The veteran was afforded a VA examination in December 1998.  
The veteran was examined by a resident physician at the 
Fargo, North Dakota VA Medical Center (VAMC).  At that time, 
the veteran's hyperthyroidism was shown to be in remission.  
The veteran presented with the complaint that he had never 
been quite right since being discharged from the Navy.  He 
stated that he had experienced depressive symptoms for 
approximately 30 years.  He reported going to sleep every 
night hearing screams and terrible noises associated with his 
period of service.  He stated that he felt depressed and 
hopeless about his life.  He also indicated that he 
experienced many symptoms after service including sleep 
difficulty, problems with eating, irritability, difficulty 
interacting with others and that he generally had a negative 
attitude about life.  He indicated that he retired in 1996 
from employment because of depression and irritability.  It 
was noted that he had been followed for depression and 
dysthymia since 1990.

The VA examiner conducted a mental status examination and 
indicated that the veteran

does appear to have depression and it 
does appear to have started prior to 
being discharged from the Navy.  He had 
no periods of depression or other 
difficulties prior to joining the 
service.  He does show signs of 
depression, poor concentration, poor 
motivation, poor energy, and poor mood 
within a year of starting college.  He 
appears to be a gentleman who does not 
say much about specific issues and was 
wanting to get out of the service so it 
is understandable why he did not say 
anything to them at that time.  He has 
been getting progressively more depressed 
over the years.  He also fits the 
criteria for dysthymia, but apparently 
over the last couple of years this has 
been getting less obvious and major 
depression has been getting more obvious.  
He also has symptoms of panic attack and 
he cannot clearly state when that 
started.

It is my opinion that [the veteran] has 
depression and the first signs of this 
depression are right after getting out of 
the military.  There is no evidence in 
his chart that indicates that he was 
treated for or discussed depression in 
the Navy; however, this is a fairly 
common fact.  Veterans often did not want 
to be placed on the 'psych ward' when 
they were trying to get out of the 
service. 

In May 1999, the veteran submitted lay statements from two 
lifetime friends and his brother.  In these statements, the 
veteran's friends and his brother indicated that the veteran 
was different after his period of service.  Specifically, 
they indicated that the veteran was more withdrawn, less 
energetic, distant, moody, difficult to get along with, sad, 
unfulfilled and that his military service had an adverse 
affect on the veteran's psyche and lifestyle.

During a June 1999 hearing at the RO, the veteran testified 
that his exposure to sick and dying soldiers during his own 9 
month hospitalization in service, caused him to experience 
anxiety and depressive symptoms including crying and feeling 
blue.  He further indicated that he felt like he was in jail 
during this time.  The veteran testified that prior to 
service he had more friends than he did after his discharge 
from service.  The veteran stated that he did not seek help 
for his symptoms until approximately 1987 or 1988.  

In August 1999, the veteran submitted copies of letters 
written to him while he was in service.  Several references 
were made in these letters to the veteran's reports of 
feeling depressed while in service.  

The veteran was afforded a second VA examination in September 
1999.  This examination was conducted by a VA staff 
psychiatrist at the Fargo, North Dakota VAMC.  The veteran 
reported being hospitalized for 9 months while in service, 
during which time he saw many wounded soldiers, many of whom 
were dismembered and in severe pain.  The veteran reported 
helping the doctors feed and care for wounded soldiers.  The 
veteran presented with complaints of having depression.  The 
VA examiner indicated that he reviewed the veteran's 
treatment records and the examination report includes a 
summary of the veteran's treatment history for psychiatric 
problems as well as other disorders including 
hyperthyroidism.  The examiner also indicated that the 
veteran's father was an alcoholic and that the veteran's 
mother may have had depression and that the veteran's son had 
been diagnosed with and treated for depression.  After 
conducting a mental status examination, the VA psychiatrist 
diagnosed the veteran with major depressive disorder, 
recurrent, and dysthymia, panic disorder with symptoms of 
agoraphobia.  The examiner indicated that the veteran's 
depressive disorder appeared to consist of episodes of major 
depressive disorder as well as a background of dysthymia.  
The examiner indicated that the veteran did not have PTSD and 
that the veteran's major depressive disorder had no 
relationship to his period of active service.  The examiner 
also indicated that the veteran's major depressive disorder 
was not etiologically related to his service-connected 
hyperthyroidism.  

Based on a review of the aforementioned evidence, the Board 
finds the medical opinion rendered by the VA psychiatrist in 
September 1999 more probative and of greater weight than the 
earlier December 1998 VA opinion.  The September 1999 VA 
opinion is more persuasive as it was rendered by a VA 
psychiatrist, whereas, the December 1998 VA examination was 
conducted by a general practitioner, a resident VA physician.  
Further, the opinion of December 1998 is inconsistent, in 
that the VA examiner indicated variously that the veteran's 
depression symptoms began during service and then also 
indicated that the veteran's depression symptoms actually 
began after his discharge from service.  In addition, it 
appears that the opinion was based more on the history 
related by the veteran then actual records in the file.  In 
September 1999, the VA psychiatrist clearly opined that the 
veteran's major depressive disorder had no relationship to 
service and was not related to his service-connected 
hyperthyroidism.  The Board finds that this opinion, based on 
examination of the veteran, consideration of the veteran's 
assertions and history and a review of the prior evidence of 
record to be more persuasive.  Accordingly, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
major depressive disorder.  As such, the benefit of the doubt 
rule is not for application and the veteran's claim is 
denied.  38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for major depression is 
denied.


		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals



 

